DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Elections
Applicant’s election without traverse of Group 1, Apparatus Species C, Apparatus Species E, and Apparatus Species G, recited by claims 1-9 in the reply filed on April 12, 2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the optical surface" in the first two lines of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first movement means".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to write “the first means for moving” instead of “the first movement means”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  One such claim limitation is “source for emitting a laser beam” in claim 1.  One such claim limitation is “device for shaping the laser beam” in claim 2.  One such claim limitation is “end piece for emitting the laser beam” in claim 3.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,900,891 to Vega.
With regard to claim 1, Vega teaches a cleaning device for cleaning surfaces of an airplane (reads on motor vehicle; Col. 1, 5-9; Col. 2, line 23 to Col. 4, line 61).  Vega’s apparatus comprises a laser light generating assembly (item 12 in Figures 1 and 2; reads on source for emitting a laser beam) for generating and emitting a laser beam (Col. 2, line 23 to Col. 4, line 23).  Vega’s apparatus comprises a lens (item 31 in Figure 2; reads on means for guiding said laser beam) for guiding the laser beam on a to-be-cleaned surface of the airplane (Col. 2, line 23 to Col. 4, line 23).  Applicant’s limitation specifying that the cleaning device is for cleaning an optical surface of at least one optical sensor specifies intended use (see MPEP 2114) of the apparatus and is not 
With regard to claim 2, in the device of Vega, the lens (item 31 in Figure 2) corresponds to applicant’s device for shaping the laser beam because it functions to broaden the laser beam for projection onto a to-be cleaned surface (Col. 2, line 23 to Col. 4, line 23).  Applicant’s limitation specifying that the cleaning device is for projecting a laser beam onto at least a part of the optical surface of the at least one optical sensor specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The cleaning device of Vega is structurally capable of delivering the laser beam shaped by the lens 31 to an optical surface of at least one optical sensor.  
With regard to claim 6, applicant’s limitation specifying that the cleaning device is for cleaning an optical surface of at least one optical sensor that includes a detection cell adapted to detect electromagnetic radiation passing through the optical surface and that includes means for preserving the sensitivity of at least one detection cell vis a vis the laser beam emitted by the emission source specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The cleaning device of Vega is structurally capable of delivering the laser beam onto an optical surface of such an optical sensor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,900,891 to Vega in view of U.S. 5,882,487 to Li.  
With regard to claim 3, the teachings of Vega are discussed in the anticipation rejection of claim 1.  The device of Vega comprises a trolley and boom arm mechanism (corresponds to applicant’s first means for moving
Vega does not recite that the apparatus comprises an end piece for emitting the laser beam.
Li teaches that when using a CO2 laser to generate laser light for cleaning purposes, the CO2 laser can comprise an outlet window (item 1a in Figure 1) that serves as a laser-light outlet for the laser (Col. 1, 5-33; Col. 2, 48-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Vega such that the laser light generating assembly comprises an outlet window (reads on end piece for emitting the laser beam) out of which the laser beam emerges before reaching the lens (item 31 in Vega’s Figure 2).  The motivation for performing the modification was provided by Li, who teaches that when using a CO2 laser to generate laser light for cleaning purposes, the CO2 laser can comprise an outlet window that serves as a laser-light outlet for the laser.  In this combination of Vega in view of Li, the trolley and boom arm mechanism moves the outlet window because the outlet window is part of the laser light generating assembly.  Applicant’s limitation specifying that the means for moving moves the end piece with respect to an optical surface of the at least one optical sensor specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The trolley and boom arm mechanism is structurally capable of moving the outlet window relative to an optical surface of an optical sensor.  
With regard to claim 4, the apparatus of Vega in view of Li is structurally capable of moving the laser light generating assembly and its outlet window reversibly between an active, cleaning position and a non-cleaning, passive position (Col. 2, line 23 to Col. 4, line 23).  The combination of Vega in view of Li does not teach that the to-be-cleaned 
With regard to claim 5, the apparatus of Vega in view of Li comprises an outwardly flared skirt (item 34 in Vega’s Figure 2; reads on means for confining the laser beam) disposed between the outlet window and a to-be-cleaned surface.  The combination of Vega in view of Li does not teach that the to-be-cleaned surface is an optical surface of an optical sensor, but applicant’s limitation specifying that the cleaned surface is an optical surface of an optical sensor specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  In the apparatus of Vega in view of Li, the outwardly flared skirt is structurally capable of being between the outlet window and an optical surface of an optical sensor as a to-be-cleaned surface.  
With regard to claim 7, the combination of Vega in view of Li does not recite that the apparatus comprises a control module.  However, in the art of cleaning, it is well known for a cleaning apparatus to have a control unit comprising a programmable computer configured to control activation and movement of the apparatus.  Such computer control advantageously allows a cleaning apparatus to be controlled in an automated manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Vega in view 
With regard to claim 8, since the computer of Vega in view of Li controls motion of the trolley and boom arm mechanism and the laser light generating assembly on the trolley and boom arm mechanism, the computer is structurally capable of controlling the movement of the laser light generating assembly relative to an optical surface of an optical sensor.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,900,891 to Vega in view of U.S. 2015/0323872 by Van de Kerkhof (hereafter referred to as “Kerkhof”).
With regard to claim 9, the teachings of Vega are discussed in the anticipation rejection of claim 1.  The device of Vega is considered to be structurally capable of being used more than once, and therefore, the laser light generating assembly (item 12 in Figures 1 and 2) is considered to be capable of generating beams of laser light.  Vega teaches having the laser light generating assembly be a CO2
Vega does not recite that the CO2 laser is capable of emitting a plurality of wavelengths. 
Kerkhof teaches that some CO2 lasers emit a secondary wavelength line at 9,600 nm, in addition to the main 10,600 nm emission of a CO2 laser (Par. 0077).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Vega such that the laser light generating assembly comprises a CO2 laser capable of emitting 9,600 nm radiation in addition to its 10,600 nm radiation.  Kerkhof teaches that some CO2 lasers emit a secondary wavelength line at 9,600 nm, in addition to the main 10,600 nm emission of a CO2 laser, and Vega teaches that infrared wavelengths in the range of 10,600 nm and 2,940 nm can be chosen for use in Vega’s cleaning device (Col. 3, 55-57).   The motivation for performing such a modification would be that such a laser would be successfully be able to perform Vega’s cleaning because such laser light could successfully remove ice and snow from an aircraft.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 5, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714